84574: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15911: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84574


Short Caption:BANK VS. GOODMANCourt:Supreme Court


Related Case(s):84497


Lower Court Case(s):NONEClassification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerEfren Gonzalez-Rivera
					In Proper Person
				


PetitionerSteven J. Bank
					In Proper Person
				


RespondentCarolyn GoodmanBryan K. Scott
							(Las Vegas City Attorney)
						


RespondentCity of Las Vegas City CouncilBryan K. Scott
							(Las Vegas City Attorney)
						


RespondentDestiny Homes, LLC
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


04/18/2022Filing FeeFiling Fee due for Petition. (SC)


04/18/2022Petition/WritFiled Proper Person Emergency Petition for Writ of Prohibition, or in the Alternative, Writ of Mandamus Under NRAP 27(e).  Action Date April 19, 2022. (Exhibits attached) (SC)22-12133




04/18/2022Notice/IncomingFiled Proper Person Notice.  Proof of Service. (SC)22-12135




04/18/2022MotionFiled Proper Person Motion.  Affidavit in Support of Motion to Proceed on Appeal In Forma Pauperis. (SC)22-12136




04/19/2022Notice/IncomingFiled Proper Person Notice of Affidavit. (SC)22-12429




05/19/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  RP/JH/LS  (SC)22-15911





Combined Case View